Citation Nr: 1215110	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  03-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1944 to November 1945, and who died in November 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2005, November 2007, February 2010, and in January 2012, the case was remanded for additional development and to satisfy notice requirements.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159 (2011).

In particular, the appellant previously indicated that there were outstanding treatment records potentially pertinent to her claim of service connection for the cause of the Veteran's death, and identified the North Central Medical Center as a source of information.  She also provided a VA Form 21-4142, "Authorization and Consent to Release Information to [VA]" for that information.  See March 2010 correspondence from the appellant.  In the Board's January 2012 remand, it determined (for reasons explained more fully therein) that insufficient efforts had been made by the RO/AMC in their attempt to obtain and associate such records with claims file.  Essentially, the Board noted that the Medical Center of McKinney had, in January 2011, advised the RO/AMC that they were the custodian of records for both that facility and the North Central Medical Center, and that records for the Veteran were available from both facilities.  They further indicated they were willing to provide such records upon receipt of a proper authorization for the release of that information.  However, a close review of the record found that no treatment records from North Central Medical Center and/or the Medical Center of McKinney were associated with the record, nor had any follow-up been made on the part of the RO/AMC to obtain such records.  Consequently, the January 2012 Board remand requested that the RO/AMC review the prior correspondence received from the Medical Center of McKinney to determine what documentation/ information was needed in order for that facility to release the Veteran's treatment records to VA, and to contact the appellant if any documents and/or signatures were needed to complete their request for treatment records.  After the appellant was afforded an "appropriate amount of time to respond," the appropriate procedures were to then be followed to obtain the Veteran's treatment records from the North Central Medical Center and the Medical Center of McKinney.  

Pursuant to the foregoing instructions, in a January 2012 letter, the RO/AMC advised the appellant that due to changes in privacy law, the authorization form she had previously provided to request treatment records from McKinney Medical Center was no longer valid, and that she needed to provide a new VA Form 21-4142, "Authorization and Consent to Release Information to [VA]."  She was "encourage[d] . . . to send any information or evidence as soon as [she could]," as a decision might be made after 30 days, but also advised that she had "up to one year from the date of [the January 2012] letter to submit the information and evidence necessary to support [her] claim."  
In February 2012, the RO/AMC re-adjudicated the appellant's claim in a supplemental statement of the case (SSOC), noting that she had not responded to their January 2012 request for additional evidence, and subsequently re-certified the case to the Board.  See March 2012 VA Form 8, certification of appeal.  The Board finds, however, that because the record is clear that there are still private treatment records (previously identified as potentially pertinent to the appellant's claim) that have yet to be obtained, the RO/AMC has impermissibly re-adjudicated the appellant's claim based on an incomplete record.  In reaching this determination, the Board acknowledges that because the treatment records to be obtained are private treatment records, the appellant bears some burden in assisting VA with the development of such evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (While VA has a statutory duty to assist the veteran in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street).  Nevertheless, 38 C.F.R. § 3.159(e)(2) also makes clear that:

If VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records.  If the claimant does not provide any necessary release of the relevant records that VA is unable to obtain, VA will request that the claimant obtain the records and provide them to VA.  (Emphases added)

In this case, after the appellant was advised that she needed to submit an updated authorization for the release of McKinney Medical Center's treatment records, the RO/AMC proceeded directly to the re-adjudication of her claim without providing notice that because she had not returned a newly executed release of authorization, as requested, she would have to obtain the records and provide them to VA for them to be considered.  Notably, in the February 2012 SSOC, it was not explicitly explained to the appellant that without her assistance, VA could not obtain the Veteran's treatment records from McKinney Medical Center.  Instead, she was rather generically advised that because no additional evidence had been received in response to VA's January 2012 request for "additional evidence," the previous decision to deny her claim of service connection for the cause of the Veteran's death was being confirmed and continued. 

The Board further observes that the RO/AMC re-adjudicated the appellant's claim after waiting only 30 days for her to respond when they had told her that she had up to one year from the date of their letter to provide such information.  The Board is reluctant to adjudicate a claim where it is patently clear from the record that it has not been developed in full, particularly in a case where the appellant had previously provided a release for the sought after/outstanding private treatment records (as this suggests that she is not unwilling to provide the requested documents).  In case the RO/AMC is unaware, the United States Court of Appeals for Veterans Claims (Court) has routinely returned held (by endorsing Joint Motions by the parties) that adjudicating a claim where there is evidence of outstanding treatment records constitutes a due process violation because the appellant's claim is being decided essentially on a less than complete record.

For these reasons, the Board finds that it is unable to proceed in this matter at this time.  The appellant should have the remainder of the one year period from the January 2012 letter to submit the Veteran's private treatment records from McKinney Medical Center and North Central Medical Center (or to submit an authorization for the release of such information).  If she does not respond, she should (in accordance with 38 C.F.R. § 3.159(c)(1) and 38 C.F.R. § 3.159(e)(2)), be advised of the consequences of not providing VA with a release for the records.  

The appellant is advised that a governing regulation provides that where evidence requested in connection with an original claim is not received within a year of the request, the claim will (emphases added) be considered abandoned (and that the appeal in the matter will be dismissed).  See 38 C.F.R. § 3.158(a).  [The Board notes that the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") clearly indicates that disposition under that regulation is mandatory, not discretionary.]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. 	The RO/AMC should send the appellant another letter requesting that she provide VA with the releases necessary for VA to secure the Veteran's private treatment records from McKinney Medical Center and North Central Medical Center.  She should be advised that she has one year from the date of VA's prior VCAA development letter (i.e., January 19, 2012) to submit the requested information.

If the appellant does not respond to the request for the releases, she should (in accordance with 38 C.F.R. § 3.159(e)(2)) be advised that VA is unable to obtain the Veteran's private treatment records from McKinney Medical Center and North Central Medical Center, and that she should obtain the records and provide them to VA.  The appellant should also be reminded of the provisions of 38 C.F.R. § 3.158(a), and that ultimately it is her responsibility to ensure that private treatment records are received if the RO is unable to obtain them.  

2. 	The RO should then undertake any other development suggested by the development requested above (to include another VA medical advisory opinion, if indicated) and re-adjudicate the matter of service connection for the cause of the Veteran's death.  If the appellant does not respond with the requested documents/information within one year (and she must be afforded the full one year period to respond, any resulting delay being due to her own inactivity) of the RO's request for identification of, and releases for, the treatment records/information sought above, or responds with only non-pertinent information and does not provide the information sought, the RO must apply 38 C.F.R. § 3.158(a).  If the claim remains denied (or is dismissed as abandoned under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



